Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                SMR Equestrian, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3255 Stoney Creek Road
                                  Oakland Township, MI 48363
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Oakland                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.smrequestrian.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                    19-42698-tjt          Doc  1 Filed 02/26/19 Entered 02/26/19 17:29:21
                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                           Page 1 of 44              page 1
Debtor    SMR Equestrian, LLC                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                                  Relationship
                                                 District                                 When                              Case number, if known




Official Form 201
                    19-42698-tjt           Doc  1 Filed 02/26/19 Entered 02/26/19 17:29:21
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                    Page 2 of 44          page 2
Debtor   SMR Equestrian, LLC                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.

                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                          Debtor owns, boards and trains horses. Horses need immediate attention and must
                                                Other     be fed and cared for.
                                                                              3255 Stoney Creek Road
                                             Where is the property?           Oakland Township, MI, 48363-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No

                                                Yes.    Insurance agency      Legis Equine
                                                        Contact name          Claire Johnson
                                                        Phone                 818-748-1735


         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                    19-42698-tjt         Doc  1 Filed 02/26/19 Entered 02/26/19 17:29:21
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                               Page 3 of 44                page 3
Debtor    SMR Equestrian, LLC                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 25, 2019
                                                  MM / DD / YYYY


                             X   /s/ Sarah M. Robertson                                                   Sarah M. Robertson
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sole Member




18. Signature of attorney    X   /s/ Michael D. Lieberman                                                  Date February 25, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael D. Lieberman P38529
                                 Printed name

                                 Lieberman, Gies & Cohen, PLLC
                                 Firm name

                                 31313 Northwestern Highway
                                 Suite 200
                                 Farmington Hills, MI 48334
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     248-539-5500                  Email address      Mike@lgcpllc.com

                                 P38529 MI
                                 Bar number and State




Official Form 201
                    19-42698-tjt         Doc  1 Filed 02/26/19 Entered 02/26/19 17:29:21
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                             Page 4 of 44                 page 4
Debtor     SMR Equestrian, LLC                                                            Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                 Chapter      7
                                                                                                                      Check if this an
                                                                                                                      amended filing




                                                      FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Sarah M. Robertson                                                    Relationship to you               Sole Member of Debtor
           Eastern District of Michigan,
District   Southern Division                         When    2/26/19             Case number, if known             19-42675-TJT
                                                                                                                   Same sole member
Debtor     SMR Holdings and Investments, LLC                                     Relationship to you               owner
           Eastern District of Michigan,
District   Southern Division                         When    2/26/19             Case number, if known             19-42694




Official Form 201
                    19-42698-tjt          Doc  1 Filed 02/26/19 Entered 02/26/19 17:29:21
                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                    Page 5 of 44           page 5
 Fill in this information to identify the case:

 Debtor name         SMR Equestrian, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 25, 2019                       X /s/ Sarah M. Robertson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Sarah M. Robertson
                                                                       Printed name

                                                                       Sole Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




                  19-42698-tjt               Doc 1          Filed 02/26/19              Entered 02/26/19 17:29:21            Page 6 of 44
 Fill in this information to identify the case:

 Debtor name            SMR Equestrian, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $            61,354.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $            61,354.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $           113,693.90


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $              1,679.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$           187,686.63


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $             303,059.53




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy

                    19-42698-tjt                      Doc 1              Filed 02/26/19                         Entered 02/26/19 17:29:21                                          Page 7 of 44
 Fill in this information to identify the case:

 Debtor name         SMR Equestrian, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    JPMorgan Chase Bank
                    (Checking: $0.00, account is negative
                    $1,176)                                                 Checking xxxx7222;
           3.1.     (Savings: $0.00)                                        Savings xxxx1318                                                                 $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
                    Lease Agreement (Denny (horse) - full lease): Sarah Meyers, Lessor ($335/permo
           8.1.     03/01/2018 thru 02/28/2019). Contrat ends 2/28/19. Debtor is Lessee.                                                             Unknown


           8.2.     Lease Agreement (Holland a/k/a Dunkin (horse) - full lease): Cassar Farms, LLC, Lessor                                           Unknown
                    and Susan Williams fbo Rebecca Oseid (lessee)
                    Term: 06/04/2018 to 06/03/2019
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                   19-42698-tjt              Doc 1          Filed 02/26/19       Entered 02/26/19 17:29:21                  Page 8 of 44
 Debtor           SMR Equestrian, LLC                                                              Case number (If known)
                  Name

                    (Sarah Robertson & SMR supervises of care, training & supervision)


                    Lease Agreement (Rio D'Oro a/k/a Felix (horse) - full lease): Susan Hallinan, Lessor and
                    Kimberly Wiggins obo Vivian Wiggins (lessee)
                    Term: 01/17/2019 to 08/31/2019
           8.3.     (SMR supervises care, training & supervision)                                                                              Unknown


                    Lease Agreement (Little Gentleman a/k/a LG (horse) - full lease): SMR Equestrian, LLC ,
                    Lessor and third party Lessee
           8.4.     Term: 07/01/2018 to 06/30/2019                                                                                             Unknown


                    Quarter Lease Agreement (Half Lease Agreement) (Glitterati a/k/a Sparkles (horse) - full
                    lease): SMR Equestrian, LLC Lessor and Ed Gemellaro obo Elaina Gemellaro (lessee)
                    (first partial payment of $225 due on 04/23/2018);
           8.5.     Term: 4/15/2018 to 10/15/2018. Lease continued and is currently month to month.                                            Unknown




           8.6.     Approx. 25 Month to Month Horse Boarding Agreements with clients. See schedule G.                                          Unknown




 9.        Total of Part 2.                                                                                                                      $0.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 19,379.00   -                                0.00 = ....                  $19,379.00
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                                    21,000.00   -                        21,000.00 =....                            $0.00
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                               $19,379.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                   19-42698-tjt              Doc 1          Filed 02/26/19           Entered 02/26/19 17:29:21                  Page 9 of 44
 Debtor         SMR Equestrian, LLC                                                              Case number (If known)
                Name



 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish
           6 horses owned and identified by Debtor as:
           Howie (est. value $2,000), LG (est. value
           $3,500, Penny (est. value $1,500), Priya (est.
           value $1,000), Sparkles (est. value $3,000) and
           Lindy (est. value $2,500) Total est. value:
           $13,500                                                                        Unknown       Debtor estimate                      $13,500.00



 30.       Farm machinery and equipment (Other than titled motor vehicles)
           Compact Utility Tractor & Loader. Value is
           estimated to be equal to or less than amount
           owed on secured debt.                                                          Unknown       Debtor estimate                      $20,000.00


           Misc. horse training and related materials
           including, but not limited to saddle pads,
           saddles, bridles, wraps, racks, spurs, blankets
           and other materials. Misc. equipment,
           blankets, shovels, tables, tools and other
           related items. Detailed list will be provided.
           Note: value excludes horses listed in item 29
           and Dump trailer listed in item 48.                                            Unknown       Debtor estimate                        $5,875.00



 31.       Farm and fishing supplies, chemicals, and feed
           Misc. Grain, Hay and shavings used to feed
           horses, cat food and litter to feed cats, and
           some supplements. Value s estimated.                                           Unknown       Debtor Estimate                          $600.00



 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                              $39,975.00
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19           Entered 02/26/19 17:29:21                Page 10 of 44
 Debtor         SMR Equestrian, LLC                                                           Case number (If known)
                Name


               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           2 Desks, 1 glass book case, 2 desk chairs.
           Items were purchased at IKEA. Total value:
           $170 and this value of these items is included
           in no. 30.                                                                  Unknown       Debtor estimate.                           $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                    $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels
           48.1. 2017 American Dump Trailer-Used to
                     haul manure.                                                      Unknown       Debtor estimate                      $2,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21              Page 11 of 44
 Debtor         SMR Equestrian, LLC                                                           Case number (If known)
                Name




 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                         $2,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Web site: www.smrequestrian.com                                            Unknown                                           Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21             Page 12 of 44
 Debtor         SMR Equestrian, LLC                                                          Case number (If known)
                Name


               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Debtor, and two other defendants, assert a
            Counterclaim against Timothy Sullivan and Oakland
            Hills Equestrian Center, LLC, plaintiffs in a State Court
            case in Oakland County Circuit Court, case no.
            2018-167802-CB. Each party disputes the claims made
            by the opposing party(ies). All claims on both sides are
            unliquidated, disputed and contingent. Debtor's claim is
            an amount greater than $25,000, the Circuit Court
            jurisdictional limit.                                                                                                       Unknown
            Nature of claim          Unliquidated Counterclaim in
                                     pending State Court Action
            Amount requested                                $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                              $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21            Page 13 of 44
 Debtor          SMR Equestrian, LLC                                                                                 Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $19,379.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                      $39,975.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $2,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $61,354.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $61,354.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                  19-42698-tjt                 Doc 1            Filed 02/26/19                   Entered 02/26/19 17:29:21                        Page 14 of 44
 Fill in this information to identify the case:

 Debtor name         SMR Equestrian, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   John Deere Financial                           Describe debtor's property that is subject to a lien                   $18,886.90                $20,000.00
       Creditor's Name                                Compact Utility Tractor & Loader. Value is
       Deere & Compamy                                estimated to be equal to or less than amount
       6400 NW 86th Street                            owed on secured debt.
       PO Box 6600
       Johnston, IA 50131-6600
       Creditor's mailing address                     Describe the lien
                                                      Equipment purchase
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/2016                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3613
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Larry Robertson                                Describe debtor's property that is subject to a lien                   $94,807.00                 Unknown
       Creditor's Name                                Business loans and Personal Guaranty of
                                                      Business Loans.
       1142 Maple Leaf Drive
       Rochester Hills, MI 48309
       Creditor's mailing address                     Describe the lien
                                                      All Asset
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       01/2017                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3613
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                 19-42698-tjt               Doc 1          Filed 02/26/19               Entered 02/26/19 17:29:21                  Page 15 of 44
 Debtor       SMR Equestrian, LLC                                                                      Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Larry Robertson                               Describe debtor's property that is subject to a lien                           $0.00            $19,379.00
        Creditor's Name                               90 days or less: Accounts Receivable-90 days
                                                      or less, approx. amount is $10,000. In
                                                      addition, several Quickbooks Payments are
                                                      expected to be received and deposited into
                                                      the checking account following batching and
        1142 Maple Leaf Drive                         clearance. Approx. amount
        Rochester Hills, MI 48309
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    Larry Robertson                               Describe debtor's property that is subject to a lien                           $0.00                  $0.00
        Creditor's Name                               Over 90 days old: Accounts receivable-over
                                                      90 days. Not believed to be collectible.
        1142 Maple Leaf Drive                         Approx. amount.
        Rochester Hills, MI 48309
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $113,693.90

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                  19-42698-tjt               Doc 1         Filed 02/26/19               Entered 02/26/19 17:29:21                   Page 16 of 44
 Debtor       SMR Equestrian, LLC                                                        Case number (if know)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19   Entered 02/26/19 17:29:21                  Page 17 of 44
 Fill in this information to identify the case:

 Debtor name         SMR Equestrian, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1,679.00     $1,679.00
           Internal Revenue Service***                               Check all that apply.
           Centralized Insolvency Operations                            Contingent
           PO Box 7346                                                  Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2017-18                                                   Unpaid payroll taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $18,084.94
           Chase (INK) / Cardmember Service                                            Contingent
           (Account Inquiries)                                                         Unliquidated
           PO Box 15298                                                                Disputed
           Wilmington, DE 19850-5298
                                                                                   Basis for the claim:     Credit card
           Date(s) debt was incurred
           Last 4 digits of account number      4770                               Is the claim subject to offset?           No   Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $7,903.58
           Discover Financial Services                                                 Contingent
           PO Box 15316                                                                Unliquidated
           Wilmington, DE 19850                                                        Disputed
           Date(s) debt was incurred various
                                                                                   Basis for the claim:     Credit Card used for business
           Last 4 digits of account number 0049
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   38371                                            Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19                   Entered 02/26/19 17:29:21                            Page 18 of 44
 Debtor       SMR Equestrian, LLC                                                                     Case number (if known)
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $698.11
           Home Depot Credit Services                                           Contingent
           Customer Service Inquiries                                           Unliquidated
           PO Box 790328                                                        Disputed
           Saint Louis, MO 63179-0328
                                                                             Basis for the claim:    Credit card
           Date(s) debt was incurred
           Last 4 digits of account number      6857                         Is the claim subject to offset?         No    Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $161,000.00
           NL-REL, LLC                                                          Contingent
           30100 Telegraph Rd., Suite 366
                                                                                Unliquidated
           Bingham Farms, MI 48025
                                                                                Disputed
           Date(s) debt was incurred 1/1/2017
                                                                             Basis for the claim:    Commercial lease. Balance of lease liability is
           Last 4 digits of account number
                                                                             estimated.
                                                                             Is the claim subject to offset?         No    Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Oakland Hills Equestrian Center, LLC                                 Contingent
           c/o Maxwell Goss, Esq.
                                                                                Unliquidated
           370 E. Maple Rd., Third Floor
           Birmingham, MI 48009                                                 Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Business Dispute. Debtor has asserted a
           Last 4 digits of account number      02CB                         counterclaim.
                                                                             Is the claim subject to offset?         No    Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Timothy Sullivan                                                     Contingent
           c/o Maxwell Goss, Esq.
                                                                                Unliquidated
           370 E. Maple Rd., Third Floor
           Birmingham, MI 48009                                                 Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Business Dispute. Debtor has asserted a
           Last 4 digits of account number      02CB                         counterclaim.
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Internal Revenue Service
           SBSE/Insolvency Unit                                                                       Line     2.1
           P.O. Box 330500-Stop 15
                                                                                                             Not listed. Explain
           Detroit, MI 48232

 4.2       Oakland Hills Equestrian Center, LLC
           3255 Stoney Creek Road                                                                     Line     3.5
           Oakland, MI 48363
                                                                                                             Not listed. Explain

 4.3       Oakland Hills Equestrian Center, LLC
           3255 Stoney Creek Road                                                                     Line     3.6
           Oakland, MI 48363
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19            Entered 02/26/19 17:29:21                             Page 19 of 44
 Debtor       SMR Equestrian, LLC                                                                 Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.4       Timothy Sullivan
           3255 Stoney Creek Road                                                                Line     3.5
           Oakland, MI 48363
                                                                                                        Not listed. Explain

 4.5       Timothy Sullivan
           3255 Stoney Creek Road                                                                Line     3.6
           Oakland, MI 48363
                                                                                                        Not listed. Explain

 4.6       United States Attorney
           Civil Division                                                                        Line     2.1
           211 West Fort Street, Ste. 2001
                                                                                                        Not listed. Explain
           Detroit, MI 48211


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                      1,679.00
 5b. Total claims from Part 2                                                                       5b.    +    $                    187,686.63

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                      189,365.63




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19           Entered 02/26/19 17:29:21                       Page 20 of 44
 Fill in this information to identify the case:

 Debtor name         SMR Equestrian, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement-Verbal.
             the debtor's interest                        Ferro

                  State the term remaining
                                                                                       Bob Bockrath
             List the contract number of any                                           2871 Ambleside Ct.
                   government contract                                                 Rochester, MI 48306


 2.2.        State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement-verbal.
             the debtor's interest                        Midnight

                  State the term remaining
                                                                                       Lisa Capoccia
             List the contract number of any                                           5250 Hummer Lake
                   government contract                                                 Oxford, MI 48371


 2.3.        State what the contract or                   See description re:
             lease is for and the nature of               Susan Williams
             the debtor's interest                        Holland ("Dunkin")
                                                          Debtor and Sarah
                                                          Robertson supervise
                                                          care, training &
                                                          supervision of horse
                                                          pursuant to Lease
                                                          Agreement on(Holland
                                                          a/k/a Dunkin (horse) -
                                                          full lease) between
                                                          Cassar Farms, LLC,
                                                          Lessor and Susan
                                                          Williams fbo Rebecca
                                                          Oseid (lessee)
                                                          Term: 06/04/2018 to
                                                          06/03/2019
                  State the term remaining
                                                                                       Cassar Farms
             List the contract number of any                                           8298 Lake Pine Drive
                   government contract                                                 Commerce Township, MI 48382


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19     Entered 02/26/19 17:29:21                   Page 21 of 44
 Debtor 1 SMR Equestrian, LLC                                                                  Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease


 2.4.        State what the contract or                   3 Horse Boarding
             lease is for and the nature of               Agreements-Verbal.
             the debtor's interest                        Claus, Castel and Fig

                  State the term remaining
                                                                                       Maryann Combs
             List the contract number of any                                           3585 Stoney Creek Rd.
                   government contract                                                 Oakland, MI 48363


 2.5.        State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement-Verbal.
             the debtor's interest                        Rowdy

                  State the term remaining
                                                                                       Ashley Craine
             List the contract number of any                                           2425 Texter Rd.
                   government contract                                                 Leonard, MI 48367


 2.6.        State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement. Enzo
             the debtor's interest

                  State the term remaining
                                                                                       Amy Diez
             List the contract number of any                                           5465 N. Livernois
                   government contract                                                 Oakland Twp., MI 48306


 2.7.        State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement. Rapper
             the debtor's interest

                  State the term remaining
                                                                                       Steven Flannery
             List the contract number of any                                           30714 Helmandale Dr.
                   government contract                                                 Franklin, MI 48025


 2.8.        State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement. Elle
             the debtor's interest

                  State the term remaining
                                                                                       Neil & Renee Fraser
             List the contract number of any                                           3790 Piccadilly Drive
                   government contract                                                 Rochester Hills, MI 48309




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19         Entered 02/26/19 17:29:21             Page 22 of 44
 Debtor 1 SMR Equestrian, LLC                                                                  Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.9.        State what the contract or                   Glitterati ("Sparkles")
             lease is for and the nature of               TERM OF LEASE: This
             the debtor's interest                        is for a half lease from
                                                          4/15/2018 to 10/15/2018.
                                                          After 10/15/2018, the
                                                          lease will continue on a
                                                          month to month basis
                                                          in which Lessee may
                                                          terminate this
                                                          Agreement at any time
                                                          by giving the Lessor/
                                                          agent thirty (30) days
                                                          written notice.
                                                          LEASE FEE: In
                                                          consideration of this
                                                          Agreement, Lessee
                                                          agrees to pay SMR
                                                          Equestrian LLC by the
                                                          first (1st ) of each
                                                          month (first partial
                                                          payment of $225 due
                                                          on 04/23/2018), for the
                                                          term of this Agreement.
                                                          Break down as follows
                                                          (all figures are listed at
                                                          a monthly rate): Board/
                                                          Lessons/ Barn
                                                          Supplies/ Vet/ Farrier/
                                                          Blanket Cleaning : $450
                                                          per month. Lessee will
                                                          also be responsible for
                                                          half of the cost of the
                                                          body clipping (not to
                                                          exceed $150 per
                                                          clipping) and half of
                                                          any additional
                                                          supplements required
                                                          during the lease term.
                                                          There will be no other
                                                          costs outside of the
                                                          lease, unless attending
                                                          shows.
                  State the term remaining
                                                                                       Ed Gemellaro (obo Elaina Gemellaro)
             List the contract number of any                                           6023 Blue Beech Rd.
                   government contract                                                 Rochester Hills, MI 48306


 2.10.       State what the contract or                   2 Horse Boarding
             lease is for and the nature of               Agreements-Verbal.
             the debtor's interest                        Brooke and Leroy

                  State the term remaining
                                                                                       Denise Gutek
             List the contract number of any                                           2012 Dunham Dr.
                   government contract                                                 Rochester, MI 48306


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21              Page 23 of 44
 Debtor 1 SMR Equestrian, LLC                                                                  Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease


 2.11.       State what the contract or                   See Description re:
             lease is for and the nature of               Kimberly Wiggins
             the debtor's interest                        Rio D'Oro ("Felix")
                                                          Lease Agreement (Rio
                                                          D'Oro a/k/a Felix
                                                          (horse) - full lease):
                                                          Susan Hallinan, Lessor
                                                          and Kimberly Wiggins
                                                          obo Vivian Wiggins
                                                          (lessee)
                                                          Term: 01/17/2019 to
                                                          08/31/2019
                                                          Debtor and Sarah
                                                          Robertson provide
                                                          supervision, care and
                                                          training under this
                                                          Lease.
                  State the term remaining
                                                                                       Susan Hallinan
             List the contract number of any                                           10705 Kingston Ave.
                   government contract                                                 Huntington Woods, MI 48070


 2.12.       State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement-Verbal.
             the debtor's interest                        Dewey

                  State the term remaining
                                                                                       Melissa Kassin
             List the contract number of any                                           3125 Silverbrok Drive
                   government contract                                                 Rochester Hills, MI 48306


 2.13.       State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement. Mickey
             the debtor's interest

                  State the term remaining
                                                                                       Stephanie Marcus
             List the contract number of any                                           3460 Grove Lane
                   government contract                                                 Auburn Hills, MI 48326




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21              Page 24 of 44
 Debtor 1 SMR Equestrian, LLC                                                                   Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.14.       State what the contract or                   Flying Diamonds
             lease is for and the nature of               ("Denmark")
             the debtor's interest                        THIS AGREEMENT is
                                                          entered into between
                                                          Sarah Meyers, as
                                                          "LESSOR", and SMR
                                                          Equestrian LLC
                                                          residing at 1142 Maple
                                                          Leaf Drive, Rochester
                                                          Hills, MI 48309,
                                                          hereinafter referred to
                                                          as "LESSEE".

                                                          LEASE TERM: Lessor
                                                          hereby leases to
                                                          Lessee said horse for a
                                                          term of one (1) year,
                                                          beginning 03/01/2018,
                                                          and ending on the day
                                                          of 02/28/2019.

                                                          LEASE FEE: Lessee
                                                          agrees to pay Lessor
                                                          Three Hundred Thirty
                                                          Five Dollars per month
                                                          via check delivered or
                                                          mailed to Lessor on or
                                                          before the fifteenth
                                                          (15th) of each month
                                                          for the duration of the
                                                          lease. A 90 day grace
                                                          period will be granted
                                                          for payments.

                                                          OPTIONS: Lessee shall
                                                          have the option to
                                                          sub-lease said horse to
                                                          Rea Sadek and Tara
                                                          Vizzaccaro under the
                                                          terms of this
                                                          agreement. Lessee
                                                          agrees to stable the
                                                          Horse at SMR
                                                          Equestrian located at
                                                          3255 Stoney Creek Rd.,
                                                          Oakland, MI 48363.
                                                          Lessee does have the
                                                          option to purchase the
                                                          Horse for an additional
                                                          Five Thousand Five
                                                          Hundred ($5,500.00),
                                                          provided that the
                                                          purchase is finalized
                                                          within the duration of        Sarah Meyers
                                                          the lease.                    2760 International Dr.
                  State the term remaining                                              Apt. 622C
                                                                                        Ypsilanti, MI 48197

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21               Page 25 of 44
 Debtor 1 SMR Equestrian, LLC                                                                  Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.15.       State what the contract or                   Flying Diamonds
             lease is for and the nature of               ("Denmark")
             the debtor's interest                        SUBLEASE
                                                          AGREEMENT between
                                                          Sarah Meyers, as
                                                          "LESSOR", and SMR
                                                          Equestrian LLC
                                                          residing at 1142 Maple
                                                          Leaf Drive, Rochester
                                                          Hills, MI 48309, as
                                                          "LESSEE"/SUBLESSO
                                                          R to Fernando
                                                          Quirindongo as
                                                          Sublessee.

                                                          LEASE TERM: 45 day
                                                          subleasse from
                                                          January 15, 2019 to
                                                          February 28, 2019.

                                                          LEASE FEE:
                                                          Sub-Lessee agrees to
                                                          pay Sub-Lessor $1,500
                                                          paid by sublessee.
                  State the term remaining                                             Fernando Quirindongo
                                                                                       fbo Alana Quirindongo, a minor
             List the contract number of any                                           4076 Old Dominion Drive
                   government contract                                                 West Bloomfield, MI 48323


 2.16.       State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement-Verbal.
             the debtor's interest                        Player

                  State the term remaining
                                                                                       Tracy Reinhold
             List the contract number of any                                           Address unknown
                   government contract


 2.17.       State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement. Lachlan
             the debtor's interest

                  State the term remaining
                                                                                       Suzanne Sadek
             List the contract number of any                                           1323 Northlawn Blvd.
                   government contract                                                 Birmingham, MI 48009




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21              Page 26 of 44
 Debtor 1 SMR Equestrian, LLC                                                                 Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.18.       State what the contract or                   Little Gentleman a/k/a
             lease is for and the nature of               "LG" Debtor is Lessor.
             the debtor's interest                        TERM OF LEASE: This
                                                          lease is from the 1st
                                                          day of July 2018 to the
                                                          30th day of June 2019.
                                                          LEASE FEE: In
                                                          consideration of this
                                                          Agreement, Lessee
                                                          agrees to pay Lessor
                                                          $15,000.00 for the lease
                                                          fee check wire transfer
                                                          on or by 06/23/2018. In
                                                          addition to the lease
                                                          fee, lessee agrees to be
                                                          responsible for all
                                                          costs related to the
                                                          care and keeping of the
                                                          horse including but not
                                                          limited to board,
                                                          training fees,
                                                          veterinarian expenses,
                                                          farrier expenses,
                                                          supplements/
                                                          medications and major
                                                          medical/ mortality
                                                          insurance.

                                                          Lessee agrees to
                                                          maintain mortality
                                                          insurance for
                                                          $25,000.00 and major
                                                          medical insurance for a
                                                          minimum of $7,500.00
                                                          with Lessor named as
                                                          the sole loss payee for
                                                          the duration of the
                                                          lease. Lessee agrees to
                                                          bind coverage effective
                                                          07/01/2018.
                  State the term remaining
                                                                                      Jill Schubiner
             List the contract number of any                                          1061 N. Old Woodward
                   government contract                                                Birmingham, MI 48009


 2.19.       State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement. Carly
             the debtor's interest

                  State the term remaining
                                                                                      Linda & Brett Stern
             List the contract number of any                                          984 Oakland Ave.
                   government contract                                                Birmingham, MI 48009




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21             Page 27 of 44
 Debtor 1 SMR Equestrian, LLC                                                                  Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.20.       State what the contract or                   Rio D'Oro ("Felix")
             lease is for and the nature of               Lease Agreement (Rio
             the debtor's interest                        D'Oro a/k/a Felix
                                                          (horse) - full lease):
                                                          Susan Hallinan, Lessor
                                                          and Kimberly Wiggins
                                                          obo Vivian Wiggins
                                                          (lessee)
                                                          Term: 01/17/2019 to
                                                          08/31/2019
                                                          Debtor and Sarah
                                                          Robertson provide
                                                          supervision, care and
                                                          training under this
                                                          Lease.
                  State the term remaining
                                                                                       Kimberly Wiggins
             List the contract number of any                                           950 Harmon
                   government contract                                                 Birmingham, MI 48009


 2.21.       State what the contract or                   4 Horse Boarding
             lease is for and the nature of               Agreements-2 written
             the debtor's interest                        and 2 Verbal. Barney,
                                                          Ali, Sky and Tachman.
                  State the term remaining
                                                                                       Kimberly Wiggins
             List the contract number of any                                           950 Harmon
                   government contract                                                 Birmingham, MI 48009


 2.22.       State what the contract or                   Horse Boarding
             lease is for and the nature of               Agreement. Gideon
             the debtor's interest

                  State the term remaining
                                                                                       Kimberly Williams
             List the contract number of any                                           776 Ridgedale Ave.
                   government contract                                                 Birmingham, MI 48009


 2.23.       State what the contract or                   Holland ("Dunkin")
             lease is for and the nature of               Debtor and Sarah
             the debtor's interest                        Robertson supervise
                                                          care, training &
                                                          supervision of horse
                                                          pursuant to Lease
                                                          Agreement on(Holland
                                                          a/k/a Dunkin (horse) -
                                                          full lease) between
                                                          Cassar Farms, LLC,
                                                          Lessor and Susan
                                                          Williams fbo Rebecca
                                                          Oseid (lessee)
                                                          Term: 06/04/2018 to          Susan Williams
                                                          06/03/2019                   3012 Talon Circle
                  State the term remaining                                             Lake Orion, MI 48360
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21              Page 28 of 44
 Debtor 1 SMR Equestrian, LLC                                                                 Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease


             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21             Page 29 of 44
 Fill in this information to identify the case:

 Debtor name         SMR Equestrian, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Larry Robertson                   1142 Maple Leaf Drive                             John Deere Financial               D   2.1
                                               Rochester Hills, MI 48309                                                            E/F
                                                                                                                                    G




    2.2      Sarah Robertson                   3255 Stoney Creek Road                            Chase (INK) /                      D
                                               Oakland, MI 48363                                 Cardmember Service                 E/F       3.1
                                                                                                                                    G




    2.3      Sarah Robertson                   3255 Stoney Creek Road                            Home Depot Credit                  D
                                               Oakland, MI 48363                                 Services                           E/F       3.3
                                                                                                                                    G




    2.4      Sarah Robertson                   3255 Stoney Creek Road                            NL-REL, LLC                        D
                                               Oakland, MI 48363                                                                    E/F       3.4
                                                                                                                                    G




    2.5      Sarah Robertson                   3255 Stoney Creek Road                            Larry ~Robertson                   D   2.2
                                               Oakland, MI 48363                                                                    E/F
                                                                                                                                    G




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19    Entered 02/26/19 17:29:21                Page 30 of 44
 Debtor       SMR Equestrian, LLC                                                          Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Sarah Robertson                   3255 Stoney Creek Road                           Discover Financial          D
                                               Oakland, MI 48363                                Services                    E/F       3.2
                                                                                                                            G




Official Form 206H                                                          Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19    Entered 02/26/19 17:29:21              Page 31 of 44
 Fill in this information to identify the case:

 Debtor name         SMR Equestrian, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $62,559.33
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $413,223.34
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $382,602.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19            Entered 02/26/19 17:29:21                     Page 32 of 44
 Debtor       SMR Equestrian, LLC                                                                       Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Larry Robertson                                             Monthly                            $1,650.55          Interest only payments on loans
               1142 Maple Leaf Drive                                       interest only                                         made to Debtor
               Rochester Hills, MI 48309                                   payments on
               Father of Sole Member                                       loans made
                                                                           to Debtor.
                                                                           Total paid
                                                                           since
                                                                           1/1/2018:
                                                                           $1,650.55

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Timothy Sullivan & Oakland                       Breach of contract         6th Judicial Circuit Court                    Pending
               Hills Equestrian Center, LLC                                                1200 N Telegraph Road                         On appeal
               vs. Sarah Robertson, SMR                                                    Pontiac, MI 48341
                                                                                                                                         Concluded
               Equestrian, LLC and SMR
               Holdings & Investments
               2018-167802-CB

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                  19-42698-tjt             Doc 1           Filed 02/26/19            Entered 02/26/19 17:29:21                        Page 33 of 44
 Debtor        SMR Equestrian, LLC                                                                         Case number (if known)




           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                    Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss     Value of property
       how the loss occurred                                                                                                                              lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.    Lieberman, Gies & Cohen
                PLLC
                31313 Northwestern Highway
                Suite 200                                                                                                      February
                Farmington Hills, MI 48334                           Payment includes filing fee.                              22, 2019             $3,835.00

                Email or website address


                Who made the payment, if not debtor?
                Larry Robertson, Sole member's
                father



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers       Total amount or
                                                                                                                        were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer      Total amount or
               Address                                          payments received or debts paid in exchange                was made                    value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                  19-42698-tjt             Doc 1           Filed 02/26/19             Entered 02/26/19 17:29:21                     Page 34 of 44
 Debtor      SMR Equestrian, LLC                                                                        Case number (if known)



 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                  19-42698-tjt             Doc 1           Filed 02/26/19            Entered 02/26/19 17:29:21                    Page 35 of 44
 Debtor      SMR Equestrian, LLC                                                                        Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                           Value
       See schedule G-Horse Boarding                                                                                                                Unknown
       Agreements


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19            Entered 02/26/19 17:29:21                    Page 36 of 44
 Debtor      SMR Equestrian, LLC                                                                        Case number (if known)



          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Randy Gungab, CPA                                                                                                          October 2015 to
                    32371 Dequindre Road                                                                                                       present
                    Madison Heights, MI 48071

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Sarah Robertson                                1142 Maple Leaf Drive                               Sole Member of Debtor LLC                     100%
                                                      Rochester Hills, MI 48309



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19            Entered 02/26/19 17:29:21                       Page 37 of 44
 Debtor       SMR Equestrian, LLC                                                                       Case number (if known)



    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1                                                                                                                                Wages paid to
       .                                                                                                                                   Debtor's sole
               Sarah Robertson                                                                                           January 2018      member for
               1142 Maple Leaf Drive                            2019 ytd: $2,109.00                                      through           operating the
               Rochester Hills, MI 48309                        2018: $17,490.00                                         February 2019     business

               Relationship to debtor
               Sole Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 25, 2019

 /s/ Sarah M. Robertson                                                 Sarah M. Robertson
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Sole Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19            Entered 02/26/19 17:29:21                   Page 38 of 44
                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
 In re      SMR Equestrian, LLC                                                                                                             Case No.
                                                                                                  Debtor(s)                                 Chapter       7


                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [ ]     FLAT FEE
             A.      For legal services rendered in contemplation of and in connection with this case,
                     exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            [X]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               3,835.00

             B.           The undersigned shall bill against the retainer at an hourly rate of $ 300.00 . [Or attach firm hourly rate schedule.]
                          Debtor(s) have agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     335.00       of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                         bankruptcy;
            B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.           Reaffirmations;
            F.           Redemptions;
            G.           Other:
                         Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                         reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                         522(f)(2)(A) for avoidance of liens on household goods.
5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                     Representation of the Debtor(s) in any dischargeability actions, judicial lien avoidances, relief from stay
                     actions, or any other adversary proceeding or contested matter.
6.          The source of payments to the undersigned was from:
             A.                        Debtor(s)' earnings, wages, compensation for services performed
             B.        XX              Other (describe, including the identity of payor)      Larry Robertson, sole member's father.
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:         February 25, 2019                                                                                        /s/ Michael D. Lieberman
                                                                                                                         Attorney for the Debtor(s)
                                                                                                                         Michael D. Lieberman P38529
                                                                                                                         Lieberman, Gies & Cohen, PLLC
                                                                                                                         31313 Northwestern Highway
                                                                                                                         Suite 200
                                                                                                                         Farmington Hills, MI 48334
                                                                                                                         248-539-5500 Mike@lgcpllc.com

 Agreed:        /s/ Sarah M. Robertson
                Sarah M. Robertson
                Debtor                                                                                                   Debtor

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                  19-42698-tjt               Doc 1            Filed 02/26/19                    Entered 02/26/19 17:29:21                               Page 39 of 44
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      SMR Equestrian, LLC                                                                         Case No.
                                                                                  Debtor(s)             Chapter     7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Sole Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       February 25, 2019                                         /s/ Sarah M. Robertson
                                                                       Sarah M. Robertson/Sole Member
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy

                 19-42698-tjt              Doc 1           Filed 02/26/19        Entered 02/26/19 17:29:21         Page 40 of 44
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           Bob Bockrath
                           2871 Ambleside Ct.
                           Rochester, MI 48306


                           Lisa Capoccia
                           5250 Hummer Lake
                           Oxford, MI 48371


                           Cassar Farms
                           8298 Lake Pine Drive
                           Commerce Township, MI 48382


                           Chase (INK) / Cardmember Service
                           (Account Inquiries)
                           PO Box 15298
                           Wilmington, DE 19850-5298


                           Maryann Combs
                           3585 Stoney Creek Rd.
                           Oakland, MI 48363


                           Ashley Craine
                           2425 Texter Rd.
                           Leonard, MI 48367


                           Amy Diez
                           5465 N. Livernois
                           Oakland Twp., MI 48306


                           Discover Financial Services
                           PO Box 15316
                           Wilmington, DE 19850


                           Steven Flannery
                           30714 Helmandale Dr.
                           Franklin, MI 48025


                           Neil & Renee Fraser
                           3790 Piccadilly Drive
                           Rochester Hills, MI 48309


                           Ed Gemellaro (obo Elaina Gemellaro)
                           6023 Blue Beech Rd.
                           Rochester Hills, MI 48306


    19-42698-tjt   Doc 1    Filed 02/26/19   Entered 02/26/19 17:29:21   Page 41 of 44
                       Denise Gutek
                       2012 Dunham Dr.
                       Rochester, MI 48306


                       Susan Hallinan
                       10705 Kingston Ave.
                       Huntington Woods, MI 48070


                       Home Depot Credit Services
                       Customer Service Inquiries
                       PO Box 790328
                       Saint Louis, MO 63179-0328


                       Internal Revenue Service
                       SBSE/Insolvency Unit
                       P.O. Box 330500-Stop 15
                       Detroit, MI 48232


                       Internal Revenue Service***
                       Centralized Insolvency Operations
                       PO Box 7346
                       Philadelphia, PA 19101-7346


                       John Deere Financial
                       Deere & Compamy
                       6400 NW 86th Street
                       PO Box 6600
                       Johnston, IA 50131-6600


                       Melissa Kassin
                       3125 Silverbrok Drive
                       Rochester Hills, MI 48306


                       Larry Robertson
                       1142 Maple Leaf Drive
                       Rochester Hills, MI 48309


                       Stephanie Marcus
                       3460 Grove Lane
                       Auburn Hills, MI 48326


                       Sarah Meyers
                       2760 International Dr.
                       Apt. 622C
                       Ypsilanti, MI 48197


19-42698-tjt   Doc 1    Filed 02/26/19   Entered 02/26/19 17:29:21   Page 42 of 44
                       NL-REL, LLC
                       30100 Telegraph Rd., Suite 366
                       Bingham Farms, MI 48025


                       Oakland Hills Equestrian Center, LLC
                       c/o Maxwell Goss, Esq.
                       370 E. Maple Rd., Third Floor
                       Birmingham, MI 48009


                       Oakland Hills Equestrian Center, LLC
                       3255 Stoney Creek Road
                       Oakland, MI 48363


                       Fernando Quirindongo
                       fbo Alana Quirindongo, a minor
                       4076 Old Dominion Drive
                       West Bloomfield, MI 48323


                       Tracy Reinhold
                       Address unknown


                       Larry Robertson
                       1142 Maple Leaf Drive
                       Rochester Hills, MI 48309


                       Larry Robertson
                       1142 Maple Leaf Drive
                       Rochester Hills, MI 48309


                       Suzanne Sadek
                       1323 Northlawn Blvd.
                       Birmingham, MI 48009


                       Sarah Robertson
                       3255 Stoney Creek Road
                       Oakland, MI 48363


                       Jill Schubiner
                       1061 N. Old Woodward
                       Birmingham, MI 48009


                       Linda & Brett Stern
                       984 Oakland Ave.
                       Birmingham, MI 48009


19-42698-tjt   Doc 1    Filed 02/26/19   Entered 02/26/19 17:29:21   Page 43 of 44
                       Timothy Sullivan
                       c/o Maxwell Goss, Esq.
                       370 E. Maple Rd., Third Floor
                       Birmingham, MI 48009


                       Timothy Sullivan
                       3255 Stoney Creek Road
                       Oakland, MI 48363


                       United States Attorney
                       Civil Division
                       211 West Fort Street, Ste. 2001
                       Detroit, MI 48211


                       Kimberly Wiggins
                       950 Harmon
                       Birmingham, MI 48009


                       Kimberly Williams
                       776 Ridgedale Ave.
                       Birmingham, MI 48009


                       Susan Williams
                       3012 Talon Circle
                       Lake Orion, MI 48360




19-42698-tjt   Doc 1    Filed 02/26/19   Entered 02/26/19 17:29:21   Page 44 of 44
